Exhibit 10.28

 

AMENDMENT TO THE

BEARINGPOINT, INC.

DEFERRED COMPENSATION PLAN

 

AMENDMENT, to the BearingPoint, Inc. Deferred Compensation Plan, by
BearingPoint, Inc. (the “Company”). The Company maintains the BearingPoint, Inc.
Deferred Compensation Plan, effective as of September 1, 2001, amended and
restated as of August 1, 2003 (the “Plan”).

 

WHEREAS, the Company, pursuant to the authority granted under Article 9.2 of the
Plan, wishes to amend the Plan;

 

NOW, THEREFORE, the Company hereby amends the Plan as follows:

 

1. Effective December 31, 2004, page 1 of the Plan is amended by adding a new
section with caption, immediately before the section entitled “Purpose,” as
follows:

 

Effect of December 31, 2004 Amendment

 

Effective December 31, 2004 (the “Plan Freeze Date”), the BearingPoint, Inc.
Deferred Compensation Plan (the “Plan”) is closed to new Participants and any
Annual Deferral Amounts and Employer Matching Amounts arising after that date.
The terms and conditions of this Plan shall continue to apply with respect to
all Annual Deferral Amounts and Employer Matching Amounts (and earnings and
losses on those amounts) arising under this Plan and all Participants in this
Plan on or before the Plan Freeze Date. Compensation from a Participant’s Annual
Base Salary, Commissions, Team Bonus and Individual Bonus that is earned and
vested on or before the Plan Freeze Date, but which is not paid until after the
Plan Freeze Date, is still governed by the terms and conditions of this Plan,
provided that a valid Election Form was submitted with respect to such
compensation. The administrator of this Plan shall not materially modify any of
the provisions of the Plan. Notwithstanding any provision in this Plan to the
contrary, this Plan shall be read and interpreted to be consistent with the
intent of this amendment.

 

The Plan is being amended with the intent that the amendment shall not
constitute a material modification of the Plan for purposes of Section 885(d)(2)
of Public Law No. 108-357, the American Jobs Creation Act of 2004. If any
portion of this amendment is determined to be a material modification for that
purpose, that portion of the amendment shall be null and void. All provisions of
this amendment of the Plan shall be read and interpreted to be consistent with
the intent of this paragraph.

 

2. Effective September 1, 2004, Article 1.30 of the Plan is amended in its
entirety as follows:

 

1.30 “Plan Year” shall mean the twelve-month period commencing September 1 and
ending August 31 for each such twelve-month period up until



--------------------------------------------------------------------------------

August 31, 2004. “Plan Year” shall also mean the four-month period commencing
September 1, 2004 and ending December 31, 2004 and each subsequent twelve-month
period commencing January 1 and ending December 31.

 

3. In all respects not amended, the Plan is hereby ratified and confirmed.

 

*         *         *         *         *

 

To record the adoption of this Amendment as set forth above, the Company has
caused this document to be signed on this 17th day of December, 2004.

 

   

BEARINGPOINT, INC.

Date  April 22, 2005

  By:   /s/    BRIAN DAVENPORT                 Brian Davenport, Director of
Benefits